Citation Nr: 0402907	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-05 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to May 1956.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2001 RO decision which denied service connection 
for hearing loss, tinnitus, a skin disorder, and PTSD.  


FINDINGS OF FACT

1.  Current hearing loss and tinnitus began many years after 
service and were not caused by any incident of service.

2.  Any current skin disorder began many years after service 
and was not caused by any incident of service.

3.  The veteran did not serve in combat; there is no credible 
evidence of a service stressor; and there is no current 
medical diagnosis of PTSD. 


CONCLUSIONS OF LAW

1.  Hearing loss and tinnitus were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

3.  Claimed PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from July 1954 
to May 1956.  His military occupational specialty was 
switchboard operater.  He received no combat decorations, and 
there is no other evidence showing combat service.  His 
service medical records show treatment for generalized 
urticaria (hives) in May 1955, and he was again treated for 
hives in September 1955.  Records from November 1955 show 
treatment for a skin infection of the foot, and this was 
assessed as dermatophytosis.  Records from December 1955 show 
he complained that he itched all over his body.  His service 
separation examination from May 1956 showed normal skin, 
psychiatric system, and ears; and hearing was normal on voice 
testing. 

A medical examination in April 1960, while the veteran was in 
the reserve, showed normal skin, psychiatric system, and 
ears; and hearing was normal on voice testing.

Medical records since the 1990s show the veteran was treated 
for various ailments, most of which are not involved in the 
present appeal.  In 1993 he was found to be permanently and 
totally disabled for VA pension purposes due to non-service-
connected disorders including cardiovascular disease.

VA outpatient treatment records note that in October 1998 the 
veteran complained of hearing crickets in his left ear, and 
his wife reportedly said he was hard of hearing.  In January 
1999, a hearing test showed bilateral sensorineural hearing 
loss.  Later medical records in 1999 note depression.    

In July 1999, the veteran filed his claim for service 
connection for hearing loss, a skin condition (rash), and 
PTSD.  He said a rocket blast in basic training caused 
hearing problems, and that he also had hearing difficulty 
later in Korea.  He noted he was treated in service for a 
skin rash.

In August 1999, the veteran filed a PTSD stressor statement 
in which he described events which he said caused claimed 
PTSD.  He stated that while in service he was working by a 
volt transformer to rebuild a phone line, and could have been 
killed from contact with the leads of the volt transformer.  
He also stated that while he was on guard duty he stopped a 
passing army unit to ask what their mission was at the time.  
He said he was told that many North Korean troops were massed 
within 30 miles of him, and this information made him scared.  
He further reported that he had hearing loss from a blast 
from a rocket that was fired before he was able to get clear. 

VA treatment records from 2000 show treatment for various 
ailments including depression.  When seen in March 2000, he 
said that he felt hopeless and worthless and had intrusive 
thoughts about things he saw in Korea.  The examiner's 
diagnostic impression was dysthymic disorder with features of 
PTSD.  Later records from 2000 show depression.  In July 
2000, he was assessed with major depressive disorder without 
psychosis.  Depression was noted again in November 2000.

In January 2001, the veteran filed his claim for service 
connection for tinnitus.

II.  Analysis

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claims 
for service connection.  Relevant identified medical records 
have been obtained.  VA examinations are not warranted or 
necessary to decide the claims  38 C.F.R. § 3.159(c)(4).  The 
Board finds that the notice and duty to assist provisions of 
the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran is not a combat veteran, and thus the combat 
provisions of 38 U.S.C.A. § 1154 are not applicable.

A.  Hearing loss and tinnitus

The veteran's service medical records from his 1954-1956 
active duty do not show hearing loss or tinnitus.  There is 
no evidence of sensorineural hearing loss within the year 
after service, as required for a presumption of service 
connection.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  A reserve examination in 1960, several 
years after active duty, showed no hearing loss or tinnitus.  
Hearing loss is first shown in the late 1990s, many years 
after service.  Similarly, a complaint of a tinnitus (a 
sensation of ringing or other abnormal sound in the ears) is 
not shown until the late 1990s.

The medical evidence does not suggest that hearing loss and 
tinnitus, first shown decades after service, are due to 
acoustic trauma or any other incident of service.  While the 
veteran believes that he has these conditions due to his 
service, he is a layman, and as such has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 

The weight of the credible evidence indicates that hearing 
loss and tinnitus began many years after service and were not 
caused by any incident of service.  The conditions were not 
incurred in or aggravated by active military service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Skin disorder

The veteran's service medical records from his 1954-1956 
active duty show treatment for episodes of skin rashes 
assessed as urticaria (hives) and dermatophytosis.  However, 
the skin was normal on the 1956 examination for separation 
from active duty.  The skin was again normal on a reserve 
examination in 1960.  Post-service medical records dated into 
the 2000s do not show a skin disorder, including the 
particular skin problems in service.  

This evidence as a whole shows that the skin problems in 
service were acute and transitory, resolving without 
residuals.  One requirement for service connection is 
competent medical evidence of the existence of the claimed 
condition.  Degmetich v. Brown, 104 F.23d 1328 (1997).  As it 
is not shown that the veteran currently has a chronic skin 
disorder, service connection is not warranted.  Even assuming 
that a current skin disorder were shown, it would have begun 
decades after service and would not be related to service.

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

C.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

One requirement for service connection for PTSD is credible 
supporting evidence of a service stressor.  As the veteran 
did not engage in combat, a service stressor must be 
established by service records or other credible supporting 
evidence.  Id; Cohen v. Brown, 10 Vet.App. 128 (1997).  The 
veteran has not submitted any independent evidence of a 
service stressor.  His allegations of service stressors are 
not of sufficient detail to permit verification through the 
service department.  38 C.F.R. § 3.159(c)(2)(i).

Another requirement for service connection for PTSD is an 
acceptable diagnosis of PTSD under the criteria of DSM-IV.  A 
VA treatment record from 2000 noted "features of PTSD" but 
there was no acceptable diagnosis of PTSD under the criteria 
of DSM-IV.  Other medical records in recent years show a 
diagnosis of depression.  The evidence shows that the veteran 
does not have a current diagnosis of PTSD which is in 
accordance with DSM-IV criteria.  

In sum, the criteria for service connection for PTSD are not 
shown.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a skin disorder is denied.

Service connection for PTSD is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



